Judgment of Special Term reversed and judgment of City Court affirmed, with costs to plaintiff in this court and at the Special Term. Held, 1. It is an intendment of the law that a verdict, when found, settles in favor of the prevailing party every question of fact litigated on the trial. (Colaizzi v. Pennsylvania R. R. Co., 143 App. Div. 645; affd., 208 N. Y. 275.) 2. That the City Court must have found as a fact that the plaintiff made a clear demand on the defendant for the surrender of the ring and that the defendant absolutely refused to surrender it. 3. That the demand made by the plaintiff for the ring and the defendant’s unqualified refusal to surrender it constituted a waiver of any other, better or different demand. (6 C. J. 1151; Holbrook v. Wight, 24 Wend. 169; Rogers v. Weir, 34 N. Y. 463; Ball v. Liney, 48 id. 6.) All concurred.